Citation Nr: 1753510	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.

In June 2015, the Board remanded the instant matters for additional development.

The Board notes that it had also remanded a claim for an increased rating for posttraumatic stress disorder as well as a claim for service connection for right ear hearing loss in June 2015 for the issuance of a statement of the case.  Such a statement of the case was issued in December 2016; however, the Veteran did not perfect an appeals as to these issues.  Therefore, these issues are not before the Board for its consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In its June 2015 remand, the Board instructed the AOJ to provide appropriate notice of the information or evidence needed to establish service connection on a secondary basis, to send the Veteran a letter requesting that he identify any VA and non-VA providers who had treated him for his claimed disabilities and to obtain an etiology opinion as to direct and secondary service connection.  A March 2016 letter provided such notice regarding secondary service connection and requested that the Veteran identify any health care providers that may have outstanding medical records relevant to his appeals.  An etiology opinion as to direct service connection was obtained in June 2016; however, secondary service connection was not addressed in this opinion.  On remand, an addendum opinion addressing secondary service connection should be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from January 2016 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated after January 2016.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above listed development, return the claims file, to include a copy of this remand, to the June 2016 VA examiner for an addendum opinion.  If the examiner who drafted the June 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following question:

Is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral knee disorder, left foot disorder and/or bilateral hip disorder is due to any service-connected disability or disabilities (i.e., residuals of a gunshot wound to the left shoulder, left radial neuropathy, distal radius with minimal deformity and some limitation of wrist motion, degenerative joint disease of the right shoulder, right carpal tunnel syndrome, scar of the left shoulder, lateral epicondylitis of the right elbow). 

If the Veteran's bilateral knee disorder, left foot disorder and/or bilateral hip disorder is not due to any service-connected disabilities, the examiner should address whether any service-connected disability aggravates (increased the severity of the claimed disabilities).  If so, the examiner should identify that aspect of the disability which is due to aggravation. 

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




